DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 is allowed because the prior art fails to disclose either singly or in combination the claimed pessary device insertable in a vagina comprising a first annulus defining an outermost dimension and elastically deformable to bend inward and provide an outward radial force configured to engage opposing walls of the vagina; a second annulus defining an outermost dimension and elastically deformable to bend inward and provide an outward radial force configured to engage opposing walls of the vagina; and an elastic bridge connected between the first annulus and the second annulus and compressible to reduce the outermost dimension of at least one of the first and second connected annulus; wherein the elastic bridge comprises first and second intersecting rods having upper ends attached at opposite ends of the first annulus and lower ends attached to opposite ends of the second annulus wherein the first and second intersecting rods intersect at a pivot point configured to bring the upper ends closer together when the lower ends are brought closer together to reduce the outermost dimension of the first annulus when the outermost dimension of the second annulus is reduced.
Claims 2-7 and 9-12 are allowed for depending from claim 1.
The closest prior art of record is Ziv (US 2011/0065980) which discloses a pessary device (Fig. 9) insertable into a vagina for treating stress urinary incontinence ([0196]) comprising: a first annulus defining an outermost dimension and  (Fig. 9b) elastically deformable to bend inward and provide an outward radial force configured to engage opposing walls of the vagina ([0090], [0182],[0192],[0198]); a second annulus defining an outermost dimension (Fig. 9b, [0198]) elastically deformable to bend inward and provide an outward radial force configured to engage opposing walls of the vagina ([0090],[0182],[0192],[0198]); and an elastic bridge ([0192]) connected between the first annulus and the second annulus and compressible wherein the elastic bridge comprises first and second intersecting rods having upper ends attached at opposite ends of the first annulus and lower ends attached at opposite ends of the second annulus ([0192], [0198]).
Ziv does not disclose the elastic bridge is compressible to reduce the outermost dimension of at least one of the first and second connected annulus wherein the first and second intersecting rods intersect at a pivot point configured to bring the upper ends closer together when the lower ends are brought closer together to reduce the outermost dimension of the first annulus when the outermost dimension of the second annulus is reduced .
Ziv II (U.S. 2009/0203959)  teaches a pessary  insertable into a vagina ([0100]) with a first annulus and a second annulus configured to engage the vagina ([0101]) and an elastic bridge connected between the first annulus and the second annulus (Fig. 1A) and compressible to reduce the outermost dimension of at least one of the first and second connected annulus ([0091], [100],[101]).
However Ziv II fails to teach wherein the first and second intersecting rods intersect at a pivot point configured to bring the upper ends closer together when the lower ends are brought closer together to reduce the outermost dimension of the first annulus when the outermost dimension of the second annulus is reduced.
Claims 13 is allowed because the prior art fails to disclose either singly or in combination a method of treating stress urinary incontinence in a human patient, the method comprising the steps of:  providing a pessary having a first annulus having an outermost dimension to extend across opposing walls of a vagina opposite a second annulus having an outermost dimension to extend across opposing walls of the vagina, the first and second annulus joined by an elastic bridge connected between the first annulus and the second annulus and compressible to reduce the outermost dimension of at least one of the first and second connected annulus wherein the elastic bridge comprises first and second intersecting rods, and have upper ends attached at diametrically opposite ends of the first annulus and lower ends attached to diametrically opposite ends of the second annulus wherein the first and second intersecting rods intersect at a pivot point configured to bring the upper ends closer together when the lower ends are brought closer together to reduce the outermost dimension of the first annulus when the outermost dimension of the second annulus is reduced;  compressing the second annulus to pivot the first and second intersecting rods at the pivot point to bring the upper ends and lower ends of the rods, respectively, closer together and to reduce the outermost dimension of the first annulus to allow insertion of the pessary into the vagina.
Claims 16-20 are allowed for depending from claim 13.
The closest prior art of record is Conti (US 2019/0282350) which discloses a method of treating stress urinary incontinence in a human patient ([0085]-[0087]), the method comprising the steps of:  providing a pessary having a first annulus having an outermost dimension to extend across opposing walls of a vagina opposite (Fig. 16) and a second annulus having an outermost dimension to extend across opposing walls of the vagina (Fig. 16), the first and second annulus joined by an elastic bridge connected between the first annulus and the second annulus ([0093]-[0098], Fig. 16) and compressible to reduce the outermost dimension of at least one of the first and second connected annulus ([0085], [0087]) wherein the elastic bridge comprises first and second intersecting rods ([0149]-[0150], Fig. 16), and have upper ends attached at opposite ends of the first annulus and lower ends attached to opposite ends of the second annulus (Fig. 17, Fig. 19).
Conti does not disclose wherein the elastic bridge comprises first and second intersecting rods and have upper ends attached at diametrically opposite ends of the first annulus and lower ends attached to diametrically opposite ends of the second annulus wherein the  first and second intersecting rods intersect at a pivot point configured to bring the upper ends closer together when the lower ends are brought closer together to reduce the outermost dimension of the first annulus when the outermost dimension of the second annulus is reduced; compressing the second annulus to pivot the first and second intersecting rods at the pivot point to bring the upper ends and lower ends of the rods, respectively, closer together and to reduce the outermost dimension of the first annulus to allow insertion of the pessary into the vagina.
Ziv II (U.S. 2009/0203959)  teaches a pessary  insertable into a vagina ([0100]) with a first annulus and a second annulus configured to engage the vagina ([0101]) and an elastic bridge connected between the first annulus and the second annulus (Fig. 1A) and compressible to reduce the outermost dimension of at least one of the first and second connected annulus ([0091], [100][101]) wherein the elastic bridge comprises first and second intersecting rods (Fig. 1A) and have upper ends attached at diametrically opposite ends of the first annulus and lower ends attached at diametrically opposite ends of the second annulus (Fig. 1A).
However Ziv II fails to teach wherein the first and second intersecting rods intersect at a pivot point configured to bring the upper ends closer together when the lower ends are brought closer together to reduce the outermost dimension of the first annulus when the outermost dimension of the second annulus is reduced and does not teach compressing the second annulus to pivot the first and second intersecting rods at the pivot point to bring the upper ends and lower ends of the rods, respectively, closer together and to reduce the outermost dimension of the first annulus to allow insertion of the pessary into the vagina.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786   

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786